UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09120 PRUDENT BEAR FUNDS, INC. (Exact name of registrant as specified in charter) 8140 Walnut Hill Lane Suite 300 Dallas, TX75231 (Address of principal executive offices) (Zip code) David W. Tice David W. Tice & Associates, LLC 43-46 Norre Gade, Suite 137 St. Thomas, U.S. Virgin Islands00802 (Name and address of agent for service) 1-800-711-1848 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. Annual Report September 30, 2007 Prudent Bear Fund No Load Shares Class C Shares Prudent Global Income Fund Prudent Bear Funds, Inc. Prudent Bear Funds, Inc. Prudent Bear Fund No Load Shares For the period ended September 30, 2007 Annualized One Five Ten Since Year Year Year Inception Prudent Bear Fund – No Load Shares 5.49% (3.46)% 1.39% (1.36)% S&P 500 Index(1) 16.44% 15.45% 6.57% 9.86% NASDAQ Composite Index(2) 19.62% 18.18% 4.83% 8.44% Performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. Performance data for the most recent month-end may be obtained by visiting www.prudentbear.com. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 30 days. If it did, total returns would be reduced. (1) The Standard & Poor’s 500 (S&P 500) Index is a capital-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.It is not possible to invest directly in an index. (2) The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ stocks. It is not possible to invest directly in an index. This chart assumes an initial gross investment of $10,000 made on 9/30/97. Returns shown for the Prudent Bear Fund – No Load Shares and the S&P 500 Index include the reinvestment of all dividends.Returns shown for the NASDAQ Composite Index do not include the reinvestments of dividends. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 2 Prudent Bear Funds, Inc. Prudent Bear Fund Class C Shares For the period ended September 30, 2007 Annualized One Five Since Year Year Inception Prudent Bear Fund – Class C Shares 4.61% (4.18)% 5.03% S&P 500 Index(1) 16.44% 15.45% 4.06% NASDAQ Composite Index(2) 19.62% 18.18% 1.35% Performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. Performance data for the most recent month-end may be obtained by visiting www.prudentbear.com. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 30 days. If it did, total returns would be reduced. (1) The Standard & Poor’s 500 (S&P 500) Index is a capital-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.It is not possible to invest directly in an index. (2) The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ stocks. It is not possible to invest directly in an index. This chart assumes an initial gross investment of $10,000 made on 2/08/99 (commencement of operations for the Class C Shares). Returns shown for the Prudent Bear Fund – Class C Shares and the S&P 500 Index include the reinvestment of all dividends. Returns shown for the NASDAQ Composite Index do not include the reinvestments of dividends. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 3 Prudent Bear Funds, Inc. Prudent Global Income Fund For the period ended September 30, 2007 Annualized One Five Since Year Year Inception Prudent Global Income Fund 13.68% 8.23% 7.52% Citigroup Europe WGBI(1)(2) 12.34% 11.43% 10.32% Merrill Lynch Global Government Bond Index II(2)(3) 8.47% 6.89% 6.88% Merrill Lynch Pan-Europe Government 1-3 Year Index(4) 15.66% 10.66% 9.12% Performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. Performance data for the most recent month-end may be obtained by visiting www.prudentbear.com. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 30 days. If it did, total returns would be reduced. 4 Prudent Bear Funds, Inc. (1) The Citigroup Europe World Government Bond Index (WGBI) consists of those fifteen sectors of the Citigroup Europe WGBI that are geographically located in Europe, namely Austria, Belgium, Denmark, Finland, France, Greece, Germany, Ireland, Italy, the Netherlands, Portugal, Spain, Sweden, Switzerland and the United Kingdom.It is not possible to invest directly in an index. (2) The Fund changed its broad-based market index from the Citigroup Europe WGBI to the Merrill Lynch Global Government Bond Index II because we believe the Merrill Lynch Global Government Bond Index II more accurately reflects the Fund’s investment program. (3) The Merrill Lynch Global Government Bond Index II tracks the performance of public debt of investment grade sovereign issuers, issued and denominated in their own domestic market and currency. It is a market value-weighted measure of these bonds. It is not possible to invest directly in an index. (4) The Merrill Lynch Pan-Europe Government 1-3 Year Index tracks the total return performance of the outstanding debt of European sovereign issuers.It is a market capitalization-weighted basket comprising Euro participant, Denmark, Sweden, Switzerland, and U.K. sovereign bonds issued in their respective domestic markets and denominated in their local currency.This index is further segmented by debt issues maturing from 1-3 years.It is not possible to invest directly in an index. This chart assumes an initial gross investment of $10,000 made on 2/02/00 (commencement of operations). Returns shown include the reinvestment of all dividends. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 5 Prudent Bear Funds, Inc. November 7, 2007 Dear fellow shareholders: The Prudent Bear Fund no-load shares returned 5.49% for the 12 months ending September 30, 2007, while the S&P 500 returned 16.44% and the NASDAQ Composite Index returned 20.52%. All returns include reinvestment of dividends. Despite the summer reversal, stocks ended September well above their levels of six months prior. Thanks to risk control, along with a strong rebound in precious metals mining companies, the fund posted a positive return over the six months since our last letter. The Prudent Global Income Fund returned 13.68% for the 12 months ending September 30, 2007 as the dollar index fell by 9.67%. (The dollar index compares the U.S. dollar to a basket of currencies of our major trading partners.) The fund benefited from a weakening dollar as well as strong performance from its gold stock allocation. Shareholders also benefited from coupon income generated by the fund’s foreign and U.S. government bonds. An extraordinary period It’s been an extraordinary period since our last shareholder letter six months ago, replete with staggering global debt issuance and merger and acquisition (M&A) activity; bouts of market euphoria and record global equities prices; near financial meltdown evoking unprecedented central bank interventions; and dramatic market recoveries emboldening the bullish partisans and enterprising speculators.And let’s not forget surging oil, gold and commodities prices.The early summer saw risk premiums at near record lows only to abruptly reverse course and widen to levels not experienced since the Long-Term Capital Management crisis back in 1998.As we suspected, robustness at the surface was masking acute underlying credit system fragilities.Current efforts to sustain the credit bubble are fraught with great risk. Crisis in review A brief timeline will set the backdrop for our analysis.After a bout of late first-quarter subprime-related weakness, a dazzling M&A boom drew attention away from mortgage troubles to drive robust second-quarter global stock market gains.On July 10, Citigroup CEO Chuck Prince made his now infamous quote:“When the music stops, in terms of liquidity, things will be complicated. But as long as the music is playing, you’ve got to get up and dance. We’re still dancing.”The S&P 500 danced to an all-time high on July 16th.The next day, Bear Stearns dropped a hedge fund bombshell, notifying investors that their High-Grade Structured Credit Strategies Fund had lost 91% of its value and the High-Grade Structured Credit Strategies Enhanced Leverage Fund suffered a complete loss.Repercussions were immediate and global.By the end of the month, Jochen Sanio, President of the German Federal Financial Supervisory Authority, was said to have warned of “the worst banking crisis since 1931.” 6 Prudent Bear Funds, Inc. Within a few short weeks, credit euphoria had succumbed to financial crisis.U.S. equities suffered their first 10% correction in several years, although the decline was mild in relation to the dramatic seizing up of much of the credit market.But the equities’ bearish correction proved short-lived.On August 21, after a private meeting with the head of the Federal Reserve, Senate banking committee chairman Christopher Dodd stated that, quoting the Financial Times, “Mr. Bernanke had told him he would use ’all the tools’ at his disposal to contain market turmoil and prevent it from damaging the economy.”On September 11th, Bank of England Governor Mervyn King warned that efforts by his counterparts to shore up the financial system could “sow the seeds of a future financial crisis.”The specter of panicky runs on Countrywide Financial here at home and Northern Rock in the UK immediately prompted global central bankers to begin concerted liquidity injection operations.The Fed surprised the markets with a 50 basis point cut on September 18th.Equities were off and sailing again, while energy, precious metals, commodities and currency prices went flying.Our beleaguered dollar was pummeled, while commodities’ indices posted their best monthly gains in thirty years. How we got here The spectacle of financial crisis always draws attention away from the excesses that had sowed its seeds.And excesses in the financial sector were unprecedented leading up to the recent crisis. According to Federal Reserve “flow of funds” data, financial sector borrowings accelerated to an almost 10% rate during the first half of 2007.Reinforcing a trend now in place for years, record credit system expansion drove “Wall Street finance.”Broker/dealer assets expanded at an astounding 30% annual rate during the first-half to $3.155 trillion.This placed two-year growth at 55%, with the broker/dealers having doubled in size in just three and a half years. Outstanding asset-backed securities (ABS) increased at a 14% rate during the first half to $4.3 trillion, and agency mortgage-backed securities (MBS) 13% to $4.1 trillion.The booming ABS market doubled in size from the beginning of 2004 through June 2007.Through the week of July 25th, commercial paper (CP) had expanded an unprecedented $450 billion y-t-d, or 44% annualized.Paralleling the CP growth trajectory, primary dealer “repo” positions, as reported by the New York Fed, rose $556 billion y-t-d through the first week of August to $4.0 trillion.At $265 billion, first-half collateralized debt obligation (CDO) issuance was running 26% ahead of 2006’s record pace. Not to be forgotten, bank credit growth accelerated to a 12% rate during the 2nd quarter.Citigroup ballooned its balance sheet $200 billion, while Citigroup, Bank of America, JPMorgan Chase, Wachovia and Wells Fargo combined for 2nd quarter asset growth of $349 billion, or 23% annualized.Importantly, the divergence that emerged in the second half of 2006 between real economy moderation and financial sector growth acceleration went to only more destabilizing extremes. 7 Prudent Bear Funds, Inc. First-half global M&A activity surged 50% to almost $2.8 trillion.Domestic M&A volume rose 36% to more than $1.0 trillion.Financing this bubble required record leveraged loan sales and junk bond issuance.Despite the unfolding mortgage debacle, “Wall Street finance” didn’t miss a beat as it replaced out-of-favor mortgages with high-yield acquisition-related loans to fuel its bustling structured credit products business.Merrill Lynch reported first-half net income of $4.3 billion, more than double the year earlier level. Enjoying impressive returns and a tidal wave of inflows, total hedge fund assets swelled to an estimated $1.75 trillion.And, according to the Financial Times, “Buy-out titans and hedge fund managers stormed the citadel of US wealth last year… Nearly half of the 45 new entrants in the [Forbes] latest tally of US billionaires… came from the neighboring worlds of private equity and hedge funds.”Popular “quant,” so called “market neutral,” and “130/30” (130% long and 30% short) strategies received more than their share of rampant inflows, laying the groundwork for their respective contributions to summer market tumult. Nowhere, however, were excesses more stupefying than in derivatives.According to the Bank of International Settlements, total over-the-counter (OTC) derivatives positions ended 2006 at $415 trillion, up 60% in just two years.Interest rate swap positions increased 38% y-o-y to $347 trillion, while equities derivatives jumped 57% to $10 trillion.Posting the fastest growth, the market for credit derivatives was said to have expanded almost a third during the first half to $45.5 trillion, with one-year growth of 75%. Seeds of a crisis When the credit market began to falter toward the end of July, daily trading volumes in the US CDX investment grade index (a basket of corporate credit derivatives) jumped almost eight times normal volume to $220 billion.The scramble to hedge risk and reduce exposure throughout the marketplace precipitated almost immediate illiquidity issues and market dislocation.With greed hastily turning to fear, few were willing and able to take the other side of the market’s attempt to liquidate credit and market risk. Seized up markets included asset-backed commercial paper and other money market instruments, markets that are typically immune from financial turbulence.Indeed, “triple-A” and other perceived safe and liquid instruments resided at the crisis’s epicenter.The global inter-bank lending market became badly dislocated.Players chose to hoard the cash they would need over the coming weeks and months to pay-down maturing borrowings from off-balance sheet conduits no longer able to roll money market liabilities.Global central bank injections of several hundred billion were required to accommodate the bank lending market. Our analytical framework – and specifically the careful examination of the underlying financial structure – has been invaluable in understanding both the contours of this 8 Prudent Bear Funds, Inc. summer’s financial upheaval and the essence of the expanding credit crisis more generally.Central to our analysis, is the concept of “Alchemy of Wall Street Finance” –the process of transforming risky loans into readily marketable securities.Inherently, this “alchemy” becomes progressively riskier throughout the life of the credit boom, turning particularly precarious with late-cycle gross financial excess and economic imbalances.At the same time, “Moneyness of Credit” often plays a pivotal role in sustaining the boom in spite of deteriorating credit conditions.Credit instruments retaining market perceptions of safety and liquidity will often be inflated in great volumes.It is precisely these dynamics that have been critical over the past few years in transforming extraordinarily risky U.S. mortgage debt into coveted top-rated securities through the “money,” securitization and derivatives markets. Market revelations The world recognized this past summer that “AAA” was no longer synonymous with safety and liquidity.This rude awakening was at the crux of a major redirection of financial flows away from U.S. mortgages, exposure that had come to permeate all facets of the global financial system.Demonstrating true Minskian “Ponzi-Finance” dynamics, these reshaped liquidity dynamics proved self-reinforcing, exposing deep underlying structural deficiencies and fragilities that worked to intensify outflows.This turnabout in speculative flows abruptly cut off finance for much of the U.S. mortgage industry, with devastating consequences for scores of thinly capitalized originators and mortgage real estate investment trusts.Even mortgage behemoth Countrywide Financial faced difficulties rolling its short-term obligations.The markets for jumbo, “Alt-A,” and “option-ARM” mortgages virtually shut down overnight. The nature of contemporary financial structures ensured that a dislocation in the mortgage market would not be limited to subprime, but would precipitate a crisis throughout “structured finance.”For example, financing terms for the leveraged players significantly tightened.This exacerbated what was already painful deleveraging and illiquidity throughout the global markets, especially for securitizations.The major “money center” banks were then stuck with an estimated $350 billion of M&A loans they could no longer package and sell.The leveraged loan and junk bond markets basically closed for business, while CDO and ABS volumes dropped precipitously.Wall Street’s overheated M&A machine found sand in its gears, and deal flow quickly fell by more than half. The credit crunch prompted a 72% year-over-year plunge in September “private-label” non-agency MBS, a severe blow for an already faltering U.S. housing market.Nowhere were the consequences of this dynamic more evident than in California housing, where a dramatic credit tightening literally developed overnight.A real estate market that had for the most part maintained its composure in the face of subprime tumult began to come apart.As the securitization market ground to a halt in August, the virtually unlimited supply of cheap “jumbo” mortgage credit began to disappear.With many prospective 9 Prudent Bear Funds, Inc. buyers cut off from finance, and throngs of strained borrowers facing payment resets without the ability to refinance, the fate of this historic real estate bubble was sealed.Sales proceeded to fall to 20-year lows. California sales are weak at the lower-end and upper-end, in the North and the South.A top California Association of Realtors (C.A.R.) executive commented: “The impact of the credit crunch spread throughout all tiers of the market in September.”California is said to have accounted for 45% of jumbo mortgages securitized last year.Combined with notable weakness in Florida and elsewhere, the mortgage crisis has progressed far beyond subprime – enveloping the entire non-agency marketplace.Indeed, we fully expect subprime losses to pale in comparison to those festering today at the less-than-prime “upper-end.”Aberrant credit conditions – including “no-doc,” zero-down, “option-ARM,” negative-amortization, “teaser,” and reset mortgages – have left scores of inflated regional and local markets highly susceptible to credit tightening and economic slowdown. Crisis not averted This summer’s financial crisis incited what we expect was only the initial “run” from “Wall Street finance” – while providing an indication of credit tightening to come.Fundamentally, the structure of the financial system has been altered radically – and weakened immeasurably – especially since the Fed’s post-tech bubble “reflation.”Consider that Wall Street’s asset-backed securities market mushroomed from $1.73 trillion to investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Prudent Bear Funds, Inc. By (Signature and Title) /s/David W. Tice David W. Tice, President Date December 5, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/David W. Tice David W. Tice, President Date December 5, 2007 By (Signature and Title) /s/David W. Tice David W. Tice, Treasurer Date December 5, 2007
